Title: To George Washington from Charles Morrell, 15 December 1789
From: Morrell, Charles
To: Washington, George


          
            15 Decemr 1789
          
          Pardon me a straing boy for troubling your Excellency on so extrordnor an ocasion, I am the s[on] of James Morell an offcer in the Ammerecan army under Excellencys emedeat Command, but by the war is reduced to poverty unable to help him selfe or me, bound me to a Traid my master beate me severely my father applyd to a Court of justice who releaved me I have acquired as mutch of the traid as will Enable me to carey on the business—Could but prevail on the noble generous mind to aid me a little with Cash to purchess Tools with, Mr John jay hes lent me Three Pounds four shillings untill may nixt Mr John Franklin promisesed to answer as mutch, Could I but prevail on your Excellencys jenerous mind to do me the like favour four Pounds will set m[e] to work and Enable me to assis my father with his large famely help my selfe return the money by may or June with Every degree of thanks I am your Excellencys Most obedeant & verey Humble Sert
          
            Charles Morrell
          
          
            I wait at your Excellencys dore.
          
        